        Case 1:18-cv-02435-RDM Document 9-1 Filed 01/22/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



JUSTINE HURRY

                    Plaintiff,

      v.
                                            C.A. No. 1:18-cv-2435
FEDERAL DEPOSIT INSURANCE
CORPORATION, et al.

                    Defendants.


                                  [PROPOSED] ORDER

      Upon consideration of the Plaintiff’s Consent Motion to Continue the Initial Scheduling

Conference, and for good cause shown, it is, this _____ day of ___________________, 2019,

ORDERED that the motion be and hereby is GRANTED, and it is further

      ORDERED that the Initial Scheduling Conference will be held on February ___, 2019.



                                                 ____________________________________
                                                 Randolph D. Moss
                                                 United States District Judge
